Title: To Thomas Jefferson from John Fitch, 24 July 1792
From: Fitch, John
To: Jefferson, Thomas



24 July 1792

I Sir am sorry to live in a State that no soner becomes a Nation than it becomes depraved. The injuryes which I have Received from my Nation or rather from the first Officers of Government has induced me for a lesson of caution to future generations to record the treatment which I have received which will in a Very Few Days be sealed up and placed in the Library of Philadelphia to remain under Seal till after my Death in which Sir your candour is Very seriously called in question.
I Sir altho an Indigent Citizen feal myself upon an equal floore with the first Officers of Government therefore trust that your Exalted Station will not permit you to treat this proposal with contempt as I do not wish to take any undue advantage and should I out live you and you not haveing it in your Power to make your Defence I should think it unmanly to conceal it from you therefore offer you the perusal of all my Manuscripts for Six days on your giveing in writing your Plighted faith of honor to return them all safe in that Time and on these conditions that if you should make any observations upon them that you will furnish me with a Coppy of the same. This Sir is from a poor but an independant Citizen of the United States of America and from one who wishes to subscribe himself your most Sincear Friend

John Fitch

